DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-20, the prior art “SMASH: One-Shot Model Architecture Search through HyperNetworks” by Brock et al (hereinafter ‘Brock’) teaches acquiring a multipath neural subnetwork based on a preconstructed initial hypernetwork; (See Brock Section 3.2, Brock teaches a Hypernet)
training the multipath neural subnetwork to update a weight parameter of each substructure in the multipath neural subnetwork; (See Brock page 3, Algorithm 1, Brock teaches training a multipath neural network.)
synchronizing the weight parameter of each substructure in the multipath neural subnetwork to the preconstructed initial hypernetwork; and (See Brock Section 3.2, Brock teaches learning architectures to weights.)
However, Brock does not teach or suggest “determining whether the preconstructed initial hypernetwork converges, and if it is determined that the preconstructed initial hypernetwork does not converge, re-executing the acquiring, the training, the synchronizing, and the determining, to obtain a target hypernetwork.” It is for these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665